Order entered January 9, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01511-CV

                             HARRIS HOSPICE, INC., Appellant

                                                 V.

GLEN JONES, INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE ESTATE
                  OF RUTH JONES, DECEASED, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-12742

                                             ORDER
       Before the Court is appellant’s January 7, 2019 unopposed motion for an extension of

time to file a brief. Because this is an accelerated appeal, we GRANT the motion to the extent

that appellant shall file its brief by January 28, 2019.


                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE